Citation Nr: 0601023	
Decision Date: 01/12/06    Archive Date: 01/19/06	

DOCKET NO.  03-15 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for L4-
L5 mild degenerative disc disease with L5 spondylolysis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 2000 to August 
2002.  He was separated from service prior to his ordinary 
enlistment based upon findings of mechanical low back pain, 
with mild degenerative disc disease and L5 spondylolysis.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection for a low back disability and assigned a 10 
percent evaluation.  The veteran disagreed with the assigned 
evaluation.  In May 2005, the Board remanded the case 
consistent with the veteran's earlier request for a video 
conference hearing before a veteran's law judge.  On remand, 
the veteran was notified of his hearing date and he 
subsequently withdrew his request for a hearing in writing.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The veteran's service-connected low back disability, 
identified as mild degenerative disc disease at L4-L5 with L5 
spondylolysis without spondylolisthesis, is shown by the 
competent clinical evidence on file to result in 
characteristic pain on motion, but there is an absence of 
medical evidence demonstrating any significant limitation of 
motion, or muscle spasm, or any radicular symptoms with 
associated pathology of the lower extremities, or forward 
flexion of the thoracolumbar spine limited to 60 degrees or 
less, or the combined ranges of motion of the thoracolumbar 
spine not greater than 120 degrees.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
L4-L5 mild degenerative disc disease with L5 spondylolysis 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 
(before and after September 23rd, 2002) and 5293, 5235-5243 
(after September 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice by the RO in 
August 2002, prior to the initial adjudication of his claim 
in March 2003.  This notification informed the veteran of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and that he should submit any relevant evidence 
in his possession.  Of course, this initial notice was 
provided him with respect to a claim for service connection 
which was indeed granted in the March 2003 rating decision.  
Nonetheless, during the pendency of this appeal, the veteran 
has been provided notice of the evidence necessary to 
substantiate his claim by being provided the laws and 
regulations governing compensable evaluations for low back 
disability in statements of the case issued in April 2003 and 
March 2004.  The veteran was subsequently provided an 
additional VCAA formal notification in June 2003.  The 
veteran's service medical records have been collected as have 
all records of the veteran's treatment with VA.  The veteran 
has been provided VA examinations which are adequate for 
rating purposes.  The veteran has reported that he does not 
receive private medical treatment.  All known available 
evidence relevant to the veteran's claim has been collected 
for review.  The veteran does not contend nor does the 
evidence on file indicate that there remains any outstanding 
relevant evidence which has not been collected for review.  
The Board finds VCAA has been satisfied in this appeal.  
3838 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

As regards the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to more or 
less movement than normal, weakened movement, excess 
fatigability, pain, incoordination, swelling, deformity or 
atrophy of disuse, instability of station, disturbance of 
locomotion, interference with standing, sitting and weight-
bearing.  For the purpose of rating disability from 
arthritis, the lumbar vertebrae are considered groups of 
minor joints, ratable on disturbance of lumbar spine 
function.  38 C.F.R. § 4.45.

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated upon limitation of motion do 
not prohibit consideration of higher ratings based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The Board notes that during the course of this appeal, the 
regulations for rating disabilities of the spine were twice 
revised, effective September 2002 and September 2003.  Where 
the law or regulations governing a claim are changed while 
the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.

Prior to September 2002, the Schedule provided ratings for 
limitation of motion of the lumbar spine when limitation was 
slight (10 percent), moderate (20 percent) or severe (40 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292.  For 
lumbosacral strain, ratings were provided when there was 
evidence of characteristic pain on motion (10 percent), 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position (20 
percent), or severe with listing of the whole spine to the 
opposite side, with a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with an 
abnormal mobility on forced motion (40 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild (10 percent), moderate with recurring attacks (20 
percent), and severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

Effective September 2002, Diagnostic Code 5293 was revised to 
evaluate intervertebral disc (preoperatively or 
postoperatively) either from the total number of 
incapacitating episodes over any previous 12 months, or by 
combining under § 4.25 separate evaluations of any orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in a higher 
evaluation.  Ratings were provided for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one but less than two weeks during the past 12 
months (10 percent), with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months (20 percent), with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months (40 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  An incapacitating 
episode is defined under this regulation as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
require bed rest prescribed by a physician and treatment by a 
physician.

Effective September 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the Diagnostic Codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based upon incapacitating episodes with instructions to apply 
the higher evaluations when all disabilities are combined.  
38 C.F.R. § 4.71a, The Spine.

The September 2003 regulation amendments provided a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243), unless 5243 is evaluated 
under the formula for rating intervertebral disc syndrome 
(based upon incapacitating episodes) with or without such 
symptoms as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease as follows:  Unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation; unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent evaluation.  Forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine warrants a 40 percent 
evaluation; forward flexion of the thoracolumbar spine 
greater than 30 but not greater than 60 degrees, or the 
combined range of motion of the combined thoracolumbar spine 
not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis warrants a 20 percent evaluation.  Various 
notes regarding implementation of this general rating formula 
also provide that the normal ranges of motion for the lumbar 
spine for forward flexion is 90 degrees, for backward 
extension is 30 degrees, and that left and right 
lateroflexion and left and right lateral rotation are 30 
degrees each.  The combined range of normal motion for the 
lumbar spine is 240 degrees.  Additionally, range of motion 
measurements must be rounded off to the nearest 5 degrees.  

Analysis:  Historically, the veteran's complaints of low back 
pain during service eventually resulted in his referral to a 
Medical Evaluation Board which was conducted in March 2002.  
The veteran was noted to have complained of low back pain for 
five years with an increase in February 2001.  He denied any 
specific or identifiable trauma or acute injury in relation 
to his chronic pain.  There were no complaints of radiation 
nor were there any bladder or bowel dysfunctions.  
Examination revealed no obvious deformity but there was 
notation of a hyperkyphotic thoracic spine.  Straight leg 
raising was negative for both legs.  Forward flexion was 
slightly decreased with normal side bending.  There was 
5/5 motor strength throughout all muscle groups of the lower 
extremities and reflexes were equal and symmetric.  X-ray 
studies revealed early degenerative disc disease at L4-L5 
with spondylolysis of L5, but with no evidence of 
spondylolisthesis.  There was some increased kyphosis of the 
thoracic spine but specific examination for scoliosis was 
determined to be negative.  The diagnoses from this Board of 
service physicians were mechanical low back pain, L4-L5 mild 
degenerative disc disease, and L5 spondylolysis without 
spondylolisthesis.  

The veteran was provided an orthopedic consultation by VA in 
August 2002.  He complained of low back pain but did not have 
any kind of radicular symptoms to the legs.  Examination of 
the back found no obvious deformities or lesions.  No spasm 
was noted.  The veteran was able to flex and extend without 
apparent difficulty but he was limited on left and right 
abduction both to approximately 30 degrees.  Straight leg 
raising was normal bilaterally.  The assessment was 
mechanical low back pain with evidence of some mild early 
degenerative changes.

The veteran was referred for a fee-basis VA examination to 
The Ohio State University Medical Center in December 2002.  
On examination, the veteran again denied any specific injury 
to his back.  He was not on any medication and had had no 
treatment.  He did not use a crutch, brace, cane or 
corrective device.  There was some mild tenderness to 
palpation of the thoracolumbar spine.  There was forward 
flexion to 90 degrees, extension backward to 20 degrees, and 
right and left lateral flexion to 20 degrees.  Straight leg 
raising was negative bilaterally, and strength was 5/5 and 
equal bilaterally in the upper and lower extremities.  The 
assessment was again mechanical low back pain and mild 
degenerative disc disease at L4-L5, and L5 spondylolysis 
without spondylolisthesis.  An MRI of the lumbar spine was 
performed in conjunction with this examination and it was 
interpreted as revealing a slightly exaggerated kyphotic 
curve but no major compression fractures were observed.  
There was no significant abnormality of the spinal canal nor 
was there any dominant disc protrusion or spinal stenosis.  
There was not a great deal to be seen in the way of 
degenerative disease.  There was some moderate facet and 
ligamentous hypertrophy most prominent in the lower lumbar 
area but no disc protrusion was present.  

Based upon this evidence, the RO granted service connection 
for the disability now at issue and assigned a 10 percent 
evaluation on the basis of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for intervertebral disc syndrome which was mild in 
nature.  This was in accordance with rating criteria which 
have now become superceded.

In April 2003, the veteran was provided a VA consultation by 
"rehab medicine."  The report of this consultation stated 
that when asked about his pain, the veteran minimized it and 
acted as if it was not bothering him all that much, but as 
the appointment progressed and he realized the physician was 
not going to give him any pain medicine, then he changed his 
story and stated that back pain was severe and that nothing 
relieved it except stronger pain medicine.  The physician 
noted that the earlier MRI demonstrated very slight 
compression of T11 and T12 and showed some lumbar spine 
moderate facet and ligamentous hypertrophy with no disc 
protrusions.  Lumbar range of motion was forward flexion to 
45 degrees, backward extension to 25 degrees and left and 
right side bending to 15 degrees.  Muscle strength was 5/5 in 
the lower limbs and the veteran could toe-and-heel walk 
without difficulty.  There was tenderness to palpation over 
the left L4 paraspinous muscle.  The impression was minor 
degenerative joint disease.  The physician specifically 
indicated that the veteran had already been through a course 
of physical therapy and further therapy was not warranted.  
He also recommended against narcotic pain relief based upon 
the "very minor arthritis of his spine."  Anti-inflammatory 
medication and a home exercise program were recommended.  
This physician also stated that in his medical opinion, there 
was no reason why the veteran could not perform duties as a 
truck driver.  

In September 2003, the veteran was provided a VA orthopedic 
examination which included a review of his claims folder.  He 
reported having constant low back pain which was increased 
with twisting, sneezing and running.  He denied any radiation 
of pain.  He was not on any medication.  He denied any loss 
of bowel or bladder function.  Upon examination, the veteran 
was observed to walk with a normal gait.  The lumbar spine 
revealed some slight tenderness to palpation.  Flexion 
forward was to 90 degrees, extension backward was to 15 
degrees, and right and left lateroflexion was to 15 degrees.  
There was no palpable lumbar muscle spasm.  The assessment 
was lumbosacral degenerative disc disease with 
L5 spondylosis.  

VA outpatient treatment records from March 2004 note that the 
veteran had not been seen for a period of time.  He 
complained of chronic back pain.  It was noted that he had 
not been compliant with the "Pain Plan of Care."  It was 
noted that he had declined physical therapy which had been 
offered him.  He was referred back to his primary care 
physician.

The preponderance of the evidence on file is against an 
evaluation in excess of 10 percent for the veteran's service-
connected low back disability.  That disability has been 
accurately described both during and subsequent to service as 
mild degenerative disc disease at L4-L5 with L5 spondylolysis 
without spondylolisthesis.  The records from during and 
subsequent to service consistently show that the veteran has 
rather minimal degenerative changes of the lumbar spine.  
There are not disc protrusions or herniations and there are 
consistently an absence of any findings of radicular symptoms 
to the lower extremities which one might expect in a case 
involving more significant disc disease.  Moreover, repeated 
physical examinations uniformly fail to identify any low back 
muscle spasm.  

The medical evaluations by examination and consultation 
uniformly demonstrate that the veteran has characteristic 
pain on motion which is the basis of the RO's initial award 
under now superseded Diagnostic Code 5293 for mild symptoms 
of intervertebral disc syndrome.  Superseded Diagnostic 
Code 5295 for lumbosacral strain would also provide a 10 
percent evaluation for characteristic pain on motion.  

However, at no time during the pendency of this appeal, does 
the competent clinical evidence on file show that the veteran 
more nearly approximates the criteria for the next higher 20 
percent evaluation for moderate recurring attacks of 
intervertebral disc syndrome under Diagnostic Code 5293, or 
to have demonstrated muscle spasm on extreme forward bending 
or loss of lateral spine motion for the next higher 20 
percent evaluation in accordance with Diagnostic Code 5295 
for lumbosacral strain.  The veteran's multiple range of 
motion studies demonstrate not more than slight limitation of 
motion in accordance with now superseded Diagnostic 
Code 5292.  At no time during the pendency of this appeal is 
lumbar spine range of motion shown to meet or closely 
approximate what might fairly and reasonably be referred to 
as a moderate limitation of motion sufficient for the next 
higher 20 percent evaluation under Diagnostic Code 5292.  

Under the criteria which is now in effect for evaluating the 
veteran's service-connected disability, as identified in 
detail above in this decision, the veteran is not shown under 
the general rating formula for diseases and injuries of the 
spine to have forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees 
sufficient for the next higher 20 percent evaluation.  He is 
also not shown to have a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees for the next 
higher 20 percent.  Finally, the evidence on file does not 
document muscle spasm or guarding severe enough to result in 
an abnormal gait sufficient for the next higher 20 percent 
evaluation.  

Under the formula for rating intervertebral disc syndrome now 
in effect, the veteran is not documented in the evidence on 
file to have had any incapacitating episodes, for at least 
one week, on any occasion, due to acute signs and symptoms of 
intervertebral disc syndrome, that required bed rest 
prescribed by a physician and treatment by a physician.  The 
next higher 20 percent evaluation under this formula for 
rating intervertebral disc syndrome would require evidence 
showing the veteran having incapacitating episodes of a total 
duration of at least two weeks but less than four weeks 
during any 12-month period.  There is simply no evidence of 
incapacitating episodes in the evidence on file.  Finally, 
there is not evidence of  individual neurological impairments 
involving the low back or lower extremities identified as 
attributable to the veteran's service-connected  low back 
disorder which could be used as the basis for individual 
neurological evaluations.  That is, there is an absence of 
any evidence of any acute or chronic radicular symptoms 
involving the low back or the lower extremities resulting 
from the veteran's service-connected degenerative disc 
disease.  

The evidence on file consistently reveals that the veteran 
has mild degenerative changes in the low back and that this 
results in characteristic pain on motion.  Although the 
veteran has complained of having flare-ups of pain, there is 
simply an absence of any objective evidence demonstrating 
that there are any flare-ups which result in any form of 
incapacitating episodes as that term is denied in the Rating 
Schedule.  In the absence of objective evidence of periods of 
functional loss due to pain on use or due to flare-ups, a 
higher evaluation is not warranted for such flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

ORDER

Entitlement to an evaluation in excess of 10 percent for L4-
L5 mild degenerative disc disease with L5 spondylolysis 
without spondylolisthesis is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


